Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-12 and 14-15 are currently pending in the present application.
Claims 1 and 8-12 are currently amended; claims 2-7, 13, and 16-17 have been cancelled by the applicant; and claims 14-15 have been previously presented.
Response to Amendment
The amendment dated 06 December 2021 has been entered into the record.
Claim Interpretation
The claim limitation “duty cycle” has been defined by applicant in the office action response dated 06 December 2021 (“OAR”) as meaning that, for a column or hole structure in a two-dimensional photonic crystal has a diameter D and a period P, the duty ratio is equal to (π(D/2)2) / P2. In the OAR, Applicant further states that the preceding definition is “frequently used in the field of photonic crystal structures.” Hence, the preceding definition has been used in interpreting and examining the present claims.
Response to Arguments
With respect to the rejections of record under 35 USC §112(a), applicant’s arguments are persuasive and the rejections have been withdrawn.
With respect to the rejections of record under 35 USC §112(b), applicant’s arguments are persuasive and the rejections have been withdrawn.
Regarding the rejections of record under 35 USC §102 and §103, applicant argues that prior art references of record Cheong and Han do not disclose the 
Firstly, there is no requirement that a prior art reference must disclose or teach any “special design” or special relationship; all a prior art reference needs to disclose is that which is recited in the claims.
Secondly, prior art reference of record Cheong does in fact disclose the claimed duty cycles, as more fully set forth in the rejections below. For each photonic crystal structure recited in the present claims, Cheong discloses a respective diameter and period within the claimed range. Using the duty cycle formula provided by applicant where, for a column or hole structure in a two-dimensional photonic crystal that has a diameter D and a period P, the duty ratio is equal to (π (D/2)2) / P2, and using the values for D and P supplied by Cheong, values for the duty cycles within the claimed range for each of the photonic crystal structures recited is disclosed by Cheong.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 20090284696), of record.
Re: claim 1, Cheong discloses a substrate 110 (Figs. 1, 2, 4); and a two-dimensional photonic crystal structure 150, 151 (para. 39 discloses 2D), formed on and periodically distributed over a surface of the substrate (Figs. 1, 2, 4, where para. 40 discloses constant intervals), wherein the two-dimensional photonic crystal structure comprises material containing silicon (para. 42), wherein the two-dimensional photonic crystal structure comprises a first two-dimensional photonic crystal structure, a second two-dimensional photonic crystal structure and a third two-dimensional photonic crystal structure (Figs. 1, 2, 4); wherein the first two-dimensional photonic crystal structure is of a circular column structure (Fig. 1), and has a period of 330-450 nm (para. 47) and a duty ratio of 20-30% (where the duty ratio is equal to (π(D/2)2) / P2 and where para. 47 discloses D=175 and P=350. Using the values from para. 47 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 110-130 nm (para. 47) and a diameter of 190-210 nm (para. 47 discloses 175 nm, which is close to the claimed range (MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close); the second two-2) / P2 and where para. 48 discloses D=120 and P=240. Using the values from para. 48 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular hole has a depth of 110-130 nm (para. 48) and a diameter of 125-145 nm (para. 48 discloses 120 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close); and the two-dimensional photonic crystal structure is of a circular hole structure (Fig. 7), and has a period of 120-200 nm (para. 49 discloses 210 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close) and a duty ratio of 20-30% (where the duty ratio is equal to (π(D/2)2) / P2 and where para. 49 discloses D=105 and P=210. Using the values from para. 49 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular hole has a depth of 90-110 nm (para. 49) and a diameter of 90-110 nm (para. 49).
Re: claim 8, Cheong discloses the limitations of claim 1, and Cheong further discloses that a fourth two-dimensional photonic crystal structure that is of a circular 2) / P2 and where para. 48 discloses D=120 and P=240. Using the values from para. 48 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 90-110 nm (para. 48 discloses 120 nm) and a diameter of 110-130 nm (para. 48 discloses 120 nm).
Re: claim 9, Cheong discloses the limitations of claim 8, and Cheong further discloses that the fourth two-dimensional photonic crystal structure has a period of 220 nm (para. 48 discloses 240 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), the circular column has a height of 100 nm (para. 48 discloses 120 nm, which is close to the claimed range) and a diameter of 124 nm (para. 48 discloses 120 nm, which is close to the claimed range).
Re: claim 10, Cheong discloses the limitations of claim 1, and Cheong further discloses a fifth two-dimensional photonic crystal structure having a circular column structure (Fig. 1), and has a period of 290-320 nm (para. 47 discloses 350 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close) and a duty ratio of 20-30% (where the duty ratio is equal to 2) / P2 and where para. 47 discloses D=175 and P=350. Using the values from para. 47 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 110-130 nm (para. 47 discloses 120) and a diameter of 160-180 nm (para. 47 discloses 175).
Re: claim 11, Cheong discloses the limitations of claim 10, and Cheong further discloses that the fifth two-dimensional photonic crystal structure has a period of 300 nm (para. 47 discloses 350 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), the circular column has a height of 120 nm (para. 47) and a diameter of 170 nm (para. 47 discloses 175 nm, which is close to the claimed value).
Re: claim 14, Cheong discloses the limitations of claim 1, and Cheong further discloses a display device (Fig. 7), a liquid crystal 370 formed on the reflective photonic crystal color film 350, and a front light source (Fig. 7, ambient light). While the front light source is not explicitly formed per se on the liquid crystal layer, the light emitted by the front light source travels the same optical path within the display device itself as a backlight source disposed on top of the polarizer 380 in Figure 7. Hence, the claim limitation amounts to the obvious substitution of one known element for another to obtain predictable results.
Re: claim 15, Cheong discloses the limitations of claim 1, and Cheong further discloses the step of forming a liquid crystal 370 on the reflective photonic crystal color .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Han (US 20140124369), of record.
Re: claim 12, Cheong discloses the steps of forming a substrate 110 (Figs. 1, 2, 4); forming on the substrate a film of material containing silicon 150 (para. 42); and obtaining a two-dimensional photonic crystal structure periodically distributed on a surface of the substrate (para. 40 & Figs. 1, 2, 4) by exposing and etching the film, wherein the two-dimensional photonic crystal structure comprises a first two-dimensional photonic crystal structure, a second two-dimensional photonic crystal structure and a third two-dimensional photonic crystal structure (Figs. 1, 2, 4); wherein the first two-dimensional photonic crystal structure is of a circular column structure (Fig. 1), and has a period of 330-450 nm (para. 47) and a duty ratio of 20-30% (where the duty ratio is equal to (π(D/2)2) / P2 and where para. 47 discloses D=175 and P=350. Using the values from para. 47 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 110-130 nm (para. 47) and a diameter of 190-210 nm (para. 47 discloses 175 nm, 2) / P2 and where para. 48 discloses D=120 and P=240. Using the values from para. 48 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular hole has a depth of 110-130 nm (para. 48) and a diameter of 125-145 nm (para. 48 discloses 120 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close); and the two-dimensional photonic crystal structure is of a circular hole structure (Fig. 7), and has a period of 120-200 nm (para. 49 discloses 210 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close) and a duty ratio of 20-30% (where the duty ratio is equal to (π(D/2)2) / P2 and where para. 49 discloses D=105 and P=210. Using the values from para. 49 in the duty ratio equation yields a duty ratio of 19.63%, which is close to the claimed range of 20-30%, and where MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), 
Cheong does not explicitly disclose that the two-dimensional photonic crystal structure is obtained by exposing and etching the film.
Han discloses that the two-dimensional photonic crystal structure 20 (Fig. 4E) is obtained by exposing and etching the film (para. 63).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the two-dimensional photonic crystal structure be obtained by exposing and etching the film, as disclosed by Han, in the method disclosed by Cheong for the purpose of refining the location and size of the photonic band gap (see para. 63 of Han).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871